DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 8, 15, 18, 28, 30 objected to because of the following informalities: Claim 2 recites the limitation of “2D” “3D”. The acronym “2D” “3D” should be defined for what it stands for in the claim itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13-17, 20, 22-23, 25-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20120040696 A1) in view of Fischer et al. (20120165012).
Regarding claim 1, Siomina teaches a method of a user equipment (UE) (method of Fig. 13 performs by positioning target UT 101a, see [0155]), comprising: 
receiving a plurality of positioning reference signals (PRS) from a plurality of cells (Positioning target UT 101a may select a group of cells 103, receive positioning reference signals from the cells 103 of the selected group, see [0157]), 
the plurality of cells being grouped into one or more cell groups, each cell group comprising one or more member cells, each member cell being one of the plurality of cells (By way of example, a first group of cells 103 may be organized as a group of 103 corresponding to a sequence of identities in the 
each cell group being associated with an attribute set comprising one or more attributes (the characteristic (used to define the groups of cells and/or cell identities) may be based on at least one of cell 103 maximum transmit power, cell 103 bandwidth, reference signal transmit bandwidth, cell 103 transmitter 133 location, etc., see [0154]), 
for each cell group, all member cells having all attributes of the associated attribute set in common (Cells 103 from the subset may then be assigned to the plurality of groups according to a second characteristic so that the cells 103 of a first group are similar with respect to the second characteristic, so that the cells 103 of a second group are similar with respect to the second characteristic, see [0155]), 
the plurality of PRSs including a plurality of PRS IDs (Cell IDs (e.g., physical cell Identifications or PCIs and/or cell global Identifications or CGIs), for example, can be used to identify PRS transmission patterns, see [0105]), and 
for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group (Cells with the same IDs PCIs or within a group of Cell IDs can be treated as "very similar" (e.g., cells with Pas satisfying either mod(PCI,6)=0 or mod(PCI,6)=3) and may be included in one group of interest... For example, PRSs transmitted by different cells on the same carrier at the same time (according to the same or similar PRS patterns) may be grouped together if received signal strengths at UT 101 are similar, see [0114]).
However, Siomina does not teach detecting a plurality of time of arrivals (TOA) of the plurality of PRSs; deriving a time difference of arrival (TDOA) vector from the plurality of TOAs; and sending the 
In an analogous art, Fischer teaches detecting a plurality of time of arrivals (TOA) of the plurality of PRSs (femto i measures Time of Arrival (TOA) of received neighbor pilot signals, see [0088]); 
deriving a time difference of arrival (TDOA) vector from the plurality of TOAs (femto i measures Time of Arrival (TOA) of received neighbor pilot signals and calculates TDOAs by pairwise subtracting TOA measurements, see [0088], and then processor 194 builds a one-dimensional vector 521 of length Nz to hold the TDOAs, as illustrated in FIG. 5D, see [0095]); and 
sending the TDOA vector to a network entity (non-reference wireless transceiver 150BI itself locally subtracts the two TOA measurements in act 203 (using an ALU therein), to obtain unknown-unknown TDOA value [circumflex over (.tau.)].sub.i,k-[circumflex over (.tau.)].sub.i,j and transmits this value (with IDs of transceivers) as per act 204A to computer 190 over backhaul link 189, see [0056]), 
wherein the TDOA vector includes multiple TOA related measurements of multiple cells (see TDOA vector 171 of Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina with the TDOA vector of Fischer to provide apparatuses and methods to determine positions of new wireless transceivers to be added to a wireless communication network to enable better measurements at the wireless transceiver as suggested, see Fischer [0018].

Regarding claim 2, Siomina as modified by Fischer teaches the method of claim 1, Fischer further teaches wherein each cell associated with a TOA measurement in the TDOA vector is a cell of the plurality of cells, and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D (A cluster in a network 
by z.sub.R=[z.sub.R1, z.sub.R2, . . . , z.sub.Ri, . . . , z.sub.Rm], where z.sub.Ri=[x.sub.Ri, y.sub.Ri].sup.T in two dimensional (2D) Cartesian coordinate system, see Fischer [0146]).

Regarding claim 3, Siomina as modified by Fischer teaches the method of claim 1, wherein for each cell group, all attributes of the associated attribute set are relative attributes (Given a set of cells to be used for positioning measurements at UT 101a, the cells may be characterized using a metric (qualitative or quantitative), and a difference (absolute or relative) in the metric for two cells, 103x and 103y, may be used to characterizes a degree of similarity of the two cells, see Siomina [0090]).

Regarding claim 4, Siomina as modified by Fischer teaches the method of claim 1, Fischer further teaches further comprising: pruning the plurality of TOAs based on the plurality of PRSs, wherein the TDOA vector is derived from the pruned TOAs (Specifically, in act 502, processor 194 checks if there are Linear Dependent TDOAs stored in the TDOA Vector 521. If so, Linear Dependent TDOAs are removed from TDOA Vector 521, together with the corresponding Transceiver IDs from Transceiver ID Vector 522, see Fischer [0098]).

Regarding claim 5, Siomina as modified by Fischer teaches the method of claim 4, Fischer further teaches wherein pruning the plurality of TOAs comprise: sorting the TOAs based on one or more quality metrics (The strongest neighbor is identified in some aspects by sorting on RSS measurements and identifying whichever femto is at the top, see Fischer [0137]); and pruning the sorted TOAs (Additionally, location server computer 190 now (in act 706) sends requests (in the form of commands) to both femto 751 and its strongest neighbor femto 752. In some aspects of the described embodiments, both femtos 

Regarding claim 6, Siomina as modified by Fischer teaches the method of claim 4, wherein at least one cell group, at least one attribute of the associated attribute set is one of: a co-site attribute indicating that all member cells of the at least one cell group are co-sited, a line attribute indicating that all member cells of the at least one cell group are in a line, and an area boundary attribute indicating that all member cells of the at least one cell group are within a threshold area boundary (For example, the characteristic may be a metric such that values of the metric for the cells 103 of the first group are on a first side of a threshold for the metric and such that values of the metric for the cells 103 of the second group are on a second side of the threshold for the metric. The metric, for example, may be based on: cell transmitter/antenna locations so that transmitters/antennas of cells of one group are less distant from the position target UT than transmitters/antennas of cells of the other group, see Siomina [0059]).

Regarding claim 7, Siomina as modified by Fischer teaches the method of claim 6, Fischer further teaches wherein the plurality of TOAs are pruned so that the TDOA vector represents any one or more of: at least three cells with different co-site attributes, at least two cells with different line attributes, and at least two cells with different area boundary attributes (For example, the vector xyt may be initialized with just random values within a certain range (e.g., the maximum and minimum range corresponding to the area covered by the location of the reference transmitters, see Fischer [0113] and For example, if the determined precise location is not within an area identified by the initial location (e.g., not within the boundaries of the identified country or city), the wireless transceiver may be 

Regarding claim 11, Siomina as modified by Fischer teaches the method of claim 1, wherein the plurality of PRS IDs includes a plurality of scrambling IDs, each scrambling ID corresponding to one of the plurality of cells (PRSs are transmitted from cell 103 antenna ports according to pre-defined patterns. A frequency shift, which is a function of PCI (Physical Cell Identification), can be applied to the specified PRS patterns to generate orthogonal patterns and to model effective frequency reuse of six, see Siomina [0074].
Regarding claim 13, Siomina as modified by Fischer teaches the method of claim 1, wherein the plurality of PRS IDs includes a plurality of resource IDs, each resource ID corresponding to one of the plurality of cells (PRSs (positioning reference signals) are transmitted from cell 103 antenna ports according to pre-defined patterns. A frequency shift, which is a function of PCI (Physical Cell Identification), can be applied to the specified PRS patterns to generate orthogonal patterns and to model effective frequency reuse of six, see Siomina [0074]).

Regarding claim 14, Siomina as modified by Fischer teaches the method of claim 13, wherein the plurality of resource IDs are grouped into one or more resource ID groups, each resource ID group corresponding to a cell group of the one or more cell groups (According to some embodiments, cells with the same IDs PCIs) or within a group of Cell IDs can be treated as "very similar" (e.g., cells with Pas satisfying either mod(PCI,6)=0 or mod(PCI,6)=3) and may be included in one group of interest, see Siomina [0114]).


configuring a plurality of cells to transmit a plurality of positioning reference signals (PRS) to a user equipment (UE) (Positioning server 107 of the radio communications network may generate assistance data including an ordered list of cell identities for cells 103 that transmit reference signals used for positioning measurements at block, see [0152]), the plurality of cells being grouped into one or more cell groups (The cell identities may be ordered according to a plurality of groups of cells 103 to be used for position measurements at positioning target UT 101a, see [0152]), each cell group comprising one or more member cells, each member cell being one of the plurality of cells (By way of example, a first group of cells 103 may be organized as a group of 103 corresponding to a sequence of identities in the ordered list, a second group of cells 103 may be organized as a group of in cells 103 corresponding to a sequence of in cell identities in the ordered list, a third group of cells 103 may be organized as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list, see [0152]), each cell group being associated with an attribute set comprising one or more attributes (the plurality of groups may include first, second, third, etc. groups defined according to a characteristic of the reference signals transmitted by the respective cells 103 and/or of the respective cells 103 that transmit the reference signals, see [0152]), for each cell group, all member cells having all attributes of the associated attribute set in common (Cells 103 from the subset may then be assigned to the plurality of groups according to a second characteristic so that the cells 103 of a first group are similar with respect to the second characteristic, so that the cells 103 of a second group are similar with respect to the second characteristic, see [0155]), the plurality of PRSs including a plurality of PRS IDs (Cell IDs e.g., physical cell Identifications or PCIs and/or cell global Identifications or CGIs, for example, can be used to identify PRS transmission patterns, see [0105]), and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group Cells with the same IDs PCIs or within a group of Cell 
However, Siomina does not teach receiving a time difference of arrival (TDOA) vector from the UE; and determining a position of the UE based on the TDOA vector, wherein the TDOA vector includes multiple TOA related measurements of multiple cells, wherein each cell associated with a TOA measurement in the TDOA vector is a cell of the plurality of cells, and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D.
In an analogous art, Fischer teaches receiving a time difference of arrival (TDOA) vector from the UE (non-reference wireless transceiver 150BI itself locally subtracts the two TOA measurements in act 203 (using an ALU therein), to obtain unknown-unknown TDOA value [circumflex over (.tau.)].sub.i,k-[circumflex over (.tau.)].sub.i,j and transmits this value (with IDs of transceivers) as per act 204A to computer 190 over backhaul link 189, see [0056]); and determining a position of the UE based on the TDOA vector (All these eighteen TDOA values 170 or a linearly independent subset of the eighteen TDOA values 170 are thereafter used in act 206 (FIG. 2) by computer 190 executing instructions in a software package, to solve simultaneous equations to determine the coordinates of the three unknown positions z.sub.Bi, z.sub.Bj, z.sub.Bk, see [0063]), wherein the TDOA vector includes multiple TOA related measurements of multiple cells (see TDOA vector 171 of Fig. 1C), wherein each cell associated with a TOA measurement in the TDOA vector is a cell of the plurality of cells (A cluster in a network has m reference femtos and n non-reference femtos, see Fischer [0146]), and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D (The true positions of the reference femtos are known and denoted 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina with the TDOA vector of Fischer to provide apparatuses and methods to determine positions of new wireless transceivers to be added to a wireless communication network to enable better measurements at the wireless transceiver as suggested, see Fischer [0018].

Regarding claim 16, Siomina as modified by Fischer teaches the method of claim 15, wherein for each cell group, all attributes of the associated attribute set are relative attributes (Given a set of cells to be used for positioning measurements at UT 101a, the cells may be characterized using a metric (qualitative or quantitative), and a difference (absolute or relative) in the metric for two cells, 103x and 103y, may be used to characterizes a degree of similarity of the two cells, see Siomina [0090]).

Regarding claim 17, Siomina as modified by Fischer teaches the method of claim 15, wherein at least one cell group, at least one attribute of the associated attribute set is one of: a co-site attribute indicating that all member cells of the at least one cell group are co-sited, a line attribute indicating that all member cells of the at least one cell group are in a line, and an area boundary attribute indicating that all member cells of the at least one cell group are within a threshold area boundary (For example, the characteristic may be a metric such that values of the metric for the cells 103 of the first group are on a first side of a threshold for the metric and such that values of the metric for the cells 103 of the second group are on a second side of the threshold for the metric. The metric, for example, may be based on: cell transmitter/antenna locations so that transmitters/antennas of cells of one group are less 


Regarding claim 20, Siomina as modified by Fischer teaches the method of claim 15, wherein the plurality of PRS IDs includes a plurality of scrambling IDs, each scrambling ID corresponding to one of the plurality of cells (PRSs are transmitted from cell 103 antenna ports according to pre-defined patterns. A frequency shift, which is a function of PCI (Physical Cell Identification), can be applied to the specified PRS patterns to generate orthogonal patterns and to model effective frequency reuse of six, see Siomina [0074]).

Regarding claim 22, Siomina as modified by Fischer teaches the method of claim 15, wherein the plurality of PRS IDs includes a plurality of resource IDs, each resource ID corresponding to one of the plurality of cells (PRSs (positioning reference signals) are transmitted from cell 103 antenna ports according to pre-defined patterns. A frequency shift, which is a function of PCI (Physical Cell Identification), can be applied to the specified PRS patterns to generate orthogonal patterns and to model effective frequency reuse of six, see Siomina [0074]).

Regarding claim 23, Siomina as modified by Fischer teaches the method of claim 22, wherein the plurality of resource IDs are grouped into one or more resource ID groups, each resource ID group corresponding to a cell group of the one or more cell groups (Cells with the same IDs PCIs or within a group of Cell IDs can be treated as "very similar" (e.g., cells with Pas satisfying either mod(PCI,6)=0 or mod(PCI,6)=3) and may be included in one group of interest, see Siomina [0114]), and wherein the method further comprises: transmitting a resource ID group information to the UE (The assistance data 

Regarding claim 25, Siomina teaches a user equipment (UE) (e.g. UE 101 of Fig. 2), comprising: 
a memory (memory 120); 
a transceiver (transmitter 113); and 
a processor coupled to the memory and the transceiver (processor 11), 
wherein the processor, the memory, and the transceiver are configured to: 
receive a plurality of positioning reference signals (PRS) from a plurality of cells (Positioning target UT 101a may select a group of cells 103, receive positioning reference signals from the cells 103 of the selected group, see [0157]), the plurality of cells being grouped into one or more cell groups, each cell group comprising one or more member cells, each member cell being one of the plurality of cells (By way of example, a first group of cells 103 may be organized as a group of 103 corresponding to a sequence of identities in the ordered list (where 7 is an integer), a second group of cells 103 may be organized as a group of in cells 103 corresponding to a sequence of in cell identities in the ordered list (where m is an integer), a third group of cells 103 may be organized as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list, see [0152]), each cell group being associated with an attribute set comprising one or more attributes (the characteristic (used to define the groups of cells and/or cell identities) may be based on at least one of cell 103 maximum transmit power, cell 103 bandwidth, reference signal transmit bandwidth, cell 103 transmitter 133 location, etc., see [0154]), for each cell group, all member cells having all attributes of the associated attribute set in 
However, Siomina does not teach detect a plurality of time of arrivals (TOA) of the plurality of PRSs; derive a time difference of arrival (TDOA) vector from the plurality of TOAs; and send the TDOA vector to a network entity, and wherein the TDOA vector includes multiple TOA related measurements of multiple cells.
In an analogous art, Fischer teaches detect a plurality of time of arrivals (TOA) of the plurality of PRSs (femto i measures Time of Arrival (TOA) of received neighbor pilot signals, see [0088]); 
derive a time difference of arrival (TDOA) vector from the plurality of TOAs (femto i measures Time of Arrival (TOA) of received neighbor pilot signals and calculates TDOAs by pairwise subtracting TOA measurements, see [0088], and then processor 194 builds a one-dimensional vector 521 of length Nz to hold the TDOAs, as illustrated in FIG. 5D, see [0095]); and 
send the TDOA vector to a network entity (non-reference wireless transceiver 150BI itself locally subtracts the two TOA measurements in act 203 (using an ALU therein), to obtain unknown-unknown TDOA value [circumflex over (.tau.)].sub.i,k-[circumflex over (.tau.)].sub.i,j and transmits this value (with IDs of transceivers) as per act 204A to computer 190 over backhaul link 189, see [0056]), 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina with the TDOA vector of Fischer to provide apparatuses and methods to determine positions of new wireless transceivers to be added to a wireless communication network to enable better measurements at the wireless transceiver as suggested, see Fischer [0018].

Regarding claim 26, Siomina as modified by Fischer teaches the UE of claim 25, wherein the processor, the memory, and the transceiver are further configured to prune the plurality of TOAs based on the plurality of PRSs, and wherein the TDOA vector is derived from the pruned TOAs (Specifically, in act 502, processor 194 checks if there are Linear Dependent TDOAs stored in the TDOA Vector 521. If so, Linear Dependent TDOAs are removed from TDOA Vector 521, together with the corresponding Transceiver IDs from Transceiver ID Vector 522, see Fischer [0098]).


Regarding claim 28, Siomina teaches a network entity (e.g. Positioning server 107), comprising: 
a memory (a portable computer diskette, a random access memory (RAM) circuit, a read-only memory (ROM) circuit, [0040]); 
a transceiver (transmitter 133); and 
a processor coupled to the memory and the transceiver (processor 131), 
wherein the processor, the memory, and the transceiver are configured to: 
configure a plurality of cells to transmit a plurality of positioning reference signals (PRS) to a user equipment (UE) (Positioning server 107 of the radio communications network may generate 

In an analogous art, Fischer teaches receive a time difference of arrival (TDOA) vector from the UE (non-reference wireless transceiver 150BI itself locally subtracts the two TOA measurements in act 203, to obtain unknown-unknown TDOA value [circumflex over (.tau.)].sub.i,k-[circumflex over (.tau.)].sub.i,j and transmits this value (with IDs of transceivers) as per act 204A to computer 190 over backhaul link 189, see [0056]); and determine a position of the UE based on the TDOA vector (All these eighteen TDOA values 170 or a linearly independent subset of the eighteen TDOA values 170 are thereafter used in act 206 (FIG. 2) by computer 190 executing instructions in a software package, to solve simultaneous equations to determine the coordinates of the three unknown positions z.sub.Bi, z.sub.Bj, z.sub.Bk, see [0063]), wherein the TDOA vector includes multiple TOA related measurements of multiple cells (see TDOA vector 171 of Fig. 1C), wherein each cell associated with a TOA measurement in the TDOA vector is a cell of the plurality of cells (A cluster in a network has m reference femtos and n non-reference femtos, see Fischer [0146]), and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D (The true positions of the reference femtos are known and denoted 
by z.sub.R=[z.sub.R1, z.sub.R2, . . . , z.sub.Ri, . . . , z.sub.Rm], where z.sub.Ri=[x.sub.Ri, y.sub.Ri].sup.T in two dimensional (2D) Cartesian coordinate system, see Fischer [0146]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina with the TDOA vector 

Regarding claim 29, Siomina as modified by Fischer teaches the network entity of claim 28, wherein at least one cell group, at least one attribute of the associated attribute set is one of. a co-site attribute indicating that all member cells of the at least one cell group are co-sited, a line attribute indicating that all member cells of the at least one cell group are in a line, and an area boundary attribute indicating that all member cells of the at least one cell group are within a threshold area boundary (For example, the characteristic may be a metric such that values of the metric for the cells 103 of the first group are on a first side of a threshold for the metric and such that values of the metric for the cells 103 of the second group are on a second side of the threshold for the metric. The metric, for example, may be based on: cell transmitter/antenna locations so that transmitters/antennas of cells of one group are less distant from the position target UT than transmitters/antennas of cells of the other group, see Siomina [0059]).


Claims 8, 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20120040696 A1) in view of Fischer et al. (20120165012) and further in view of Saxon (US 10082559 B1).
Regarding claim 8, Siomina as modified by Fischer teaches the method of claim 4, and Fischer further teach wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE in 3D (Note, the description considers two-dimensional location estimates, i.e., x-coordinate and y-coordinate. For three-dimensional location (x-
However, Siomina and Fischer do not teach wherein for at least one cell group, at least one attribute of the associated attribute set is one of: a height attribute indicating that heights of all member cells of the at least one cell group are within a threshold height difference of each other, and a plane attribute indicating that all member cells of the at least one cell group are on a 2D plane.
In an analogous art, Saxon teaches wherein for at least one cell group, at least one attribute of the associated attribute set is one of: a height attribute indicating that heights of all member cells of the at least one cell group are within a threshold height difference of each other, and a plane attribute indicating that all member cells of the at least one cell group are on a 2D plane (an additional z-parameter may be included in the neighbor cell IE 500, such as, for example, a coarse_Z_Ref_Offset. The coarse_Z_Ref_Offset may be used to indicate a height difference (for example, in meters) between the reference cell and the neighbor cell, see col 11, lines 59-63, and UE may use the coarse geometry to partition the neighbor cells into groups, see col 9, lines 41-42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the TDOA vector of Fischer with the coarse geometry of Saxon to provide apparatuses and methods to determine device positions wherein OTDOA position calculation is strengthened when the neighbor measurements cover a diverse area as suggested.
Regarding claim 18, Siomina as modified by Fischer teaches the method of claim 17, wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine the position of the UE in 3D (Note, the description considers two-dimensional location estimates, i.e., x-coordinate and y-coordinate. For three-dimensional location (x-coordinate, y-
However, Siomina and Fischer do not teach wherein for at least one cell group, at least one attribute of the associated attribute set is one of. a height attribute indicating that heights of all member cells of the at least one cell group are within a threshold height difference of each other, and a plane attribute indicating that all member cells of the at least one cell group are on a 2D plane.
In an analogous art, Saxon teaches wherein for at least one cell group, at least one attribute of the associated attribute set is one of: a height attribute indicating that heights of all member cells of the at least one cell group are within a threshold height difference of each other, and a plane attribute indicating that all member cells of the at least one cell group are on a 2D plane (an additional z-parameter may be included in the neighbor cell IE 500, such as, for example, a coarse_Z_Ref_Offset. The coarse_Z_Ref_Offset may be used to indicate a height difference (for example, in meters) between the reference cell and the neighbor cell, see col 11, lines 59-63, and UE may use the coarse geometry to partition the neighbor cells into groups, see col 9, lines 41-42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the TDOA vector of Fischer with the coarse geometry of Saxon to provide apparatuses and methods to determine device positions wherein OTDOA position calculation is strengthened when the neighbor measurements cover a diverse area as suggested.

Regarding claim 30, Siomina as modified by Fischer teaches the method network entity of claim 28, wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine the position of the UE in 3D (Note, the description considers two-dimensional location estimates, i.e., x-coordinate and y-coordinate. For three-dimensional location (x-
However, Siomina and Fischer do not teach wherein for at least one cell group, at least one attribute of the associated attribute set is one of. a height attribute indicating that heights of all member cells of the at least one cell group are within a threshold height difference of each other, and a plane attribute indicating that all member cells of the at least one cell group are on a 2D plane (an additional z-parameter may be included in the neighbor cell IE 500, such as, for example, a coarse_Z_Ref_Offset. The coarse_Z_Ref_Offset may be used to indicate a height difference (for example, in meters) between the reference cell and the neighbor cell, see col 11, lines 59-63, and UE may use the coarse geometry to partition the neighbor cells into groups, see col 9, lines 41-42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the TDOA vector of Fischer with the coarse geometry of Saxon to provide apparatuses and methods to determine device positions wherein OTDOA position calculation is strengthened when the neighbor measurements cover a diverse area as suggested.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20120040696 A1) in view of Fischer et al. (20120165012) and further in view of Lee et al. (US 20170366244 A1).
Regarding claim 12, Siomina as modified by Fischer teaches the method of claim 11.
However, Siomina and Fischer do not teach wherein bits of each scrambling ID are divided into one or more attribute bit ranges, each attribute bit range comprising one or more bits, each attribute bit range being mapped to an attribute type of one or more attribute types, wherein for each cell, each attribute of that cell is encoded in the attribute bit range of the scrambling ID mapped to the attribute 
In an analogous art, Lee teaches wherein bits of each scrambling ID are divided into one or more attribute bit ranges (see table 8 of [0083]), each attribute bit range comprising one or more bits (po4-r9 BIT STRING (SIZE(4)), po8-r9 BIT STRING (SIZE(8)), po16-r9 BIT STRING (SIZE(16)), [0083]), each attribute bit range being mapped to an attribute type of one or more attribute types (see table 9, [0085]), wherein for each cell, each attribute of that cell is encoded in the attribute bit range of the scrambling ID mapped to the attribute type of that attribute (The generated transmission sequences of the PRS are mapped to resource elements (REs) depending on a normal CP or an extended CP as shown in FIG. 6 (normal CP), see [0087]), and wherein the method further comprises: receiving a scrambling ID information from the network entity, the scrambling ID information specifying a mapping between the one or more attribute bit ranges and the one or more attribute types (The UE receives designated configuration information on a list of PRSs to be searched from a position management server of a network to measure PRSs. The corresponding information includes PRS configuration information of a reference cell and PRS configuration information of neighboring cells. The configuration information of each PRS includes a generation cycle and offset of a positioning occasion, and the number of continuous DL subframes constituting one positioning occasion, cell ID used for generation of PRS sequences, a CP type, the number of CRS antenna ports considered at the time of PRS mapping, see [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the TDOA vector of Fischer with the PRS configuration of Lee to provide apparatuses and methods to determine device positions with better accuracy as suggested.
Regarding claim 21, Siomina as modified by Fischer teaches the method of claim 20.

In an analogous art, Lee teaches wherein bits of each scrambling ID are divided into one or more attribute bit ranges (see table 8 of [0083]), each attribute bit range comprising one or more bits (po4-r9 BIT STRING (SIZE(4)), po8-r9 BIT STRING (SIZE(8)), po16-r9 BIT STRING (SIZE(16)), [0083]), each attribute bit range being mapped to an attribute type of one or more attribute types (see table 9, [0085]), wherein for each cell, each attribute of that cell is encoded in the attribute bit range of the scrambling ID mapped to the attribute type of that attribute (The generated transmission sequences of the PRS are mapped to resource elements (REs) depending on a normal CP or an extended CP as shown in FIG. 6 (normal CP), see [0087]), and wherein the method further comprises: receiving a scrambling ID information from the network entity, the scrambling ID information specifying a mapping between the one or more attribute bit ranges and the one or more attribute types (The UE receives designated configuration information on a list of PRSs to be searched from a position management server of a network to measure PRSs. The corresponding information includes PRS configuration information of a reference cell and PRS configuration information of neighboring cells. The configuration information of each PRS includes a generation cycle and offset of a positioning occasion, and the number of continuous DL subframes constituting one positioning occasion, cell ID used for generation of PRS sequences, a CP type, the number of CRS antenna ports considered at the time of PRS mapping, see [0088]).
.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20120040696 A1) in view of Fischer et al. (20120165012) and further in view of Park et al. (US 20170373745 A1).
Regarding claim 19, Siomina as modified by Fischer teaches the method of claim 18.
 	However, Siomina and Fischer do not teach wherein heights of member cells of one cell group differs from heights of member cells of another cell group by at least a minimum group height difference.
In an analogous art, Park teaches wherein heights of member cells of one cell group differs from heights of member cells of another cell group by at least a minimum group height difference (An area is divided into 1.fwdarw.2.fwdarw.4 regions in terms of azimuth for the four horizontal antennas, see [0465]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the TDOA vector of Fischer with the PRS configuration of Mark to provide apparatuses and methods to determine device positions with better accuracy as suggested.

Regarding claim 10, Siomina as modified by Fischer teaches the method of claim 8.

In an analogous art, Park teaches wherein heights of member cells of one cell group differs from heights of member cells of another cell group by at least a minimum group height difference (An area is divided into 1.fwdarw.2.fwdarw.4 regions in terms of azimuth for the four horizontal antennas, see [0465]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the TDOA vector of Fischer with the PRS configuration of Mark to provide apparatuses and methods to determine device positions with better accuracy as suggested.

Allowable Subject Matter
Claims 9, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641